Citation Nr: 0719968	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-28 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for gastric cancer for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from November 17, 1990, to 
July 26, 1991.  He died in May 2004; the appellant is his 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in November 
2005.  A transcript of the hearing is associated with the 
claims file.

At the time of the veteran's death a claim of entitlement to 
service connection for gastric cancer was pending at the RO; 
however a decision had not been issued.  The Board notes that 
a claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected disability claims brought 
by the veteran before his death.  Lathan v. Brown, 7 Vet. 
App. 359 (1995); 38 C.F.R. § 20.1106 (2006).

The Board also notes that the statement of the case listed 
only the accrued benefits claim as being on appeal.  However, 
the statement of the case included a discussion of both 
issues.  Therefore, the Board concludes that they are both 
properly on appeal, and the Board has jurisdiction to address 
both issues.  


FINDINGS OF FACT

1.  The evidence of record at the time of the veteran's death 
established that his fatal gastric cancer was etiologically 
related to service.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability but a claim for service 
connection for gastric cancer was pending.


CONCLUSIONS OF LAW

1.  A disability incurred in active duty caused the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 
(2006).

2.  The appellant is entitled to accrued benefits based upon 
a pending claim for service connection for gastric cancer. 38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.160, 3.1000(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death.  She is also seeking service connection 
for gastric cancer for accrued benefits purposes.  As the 
claims are being granted, the Board will not address in 
detail the RO's compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  In essence, the appellant has 
not been prejudiced by any errors in the RO's execution of 
its duties under the Act.  The Board notes that the appellant 
has not been informed of the evidence necessary to establish 
a disability rating and effective date for the disability for 
which service connection is sought.  However, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board simply notes that its decision here is 
constrained to the matter of entitlement to service 
connection for the cause of the veteran's death, and for 
accrued benefits purposes.  The matter of the assignment of 
an effective date and a disability rating will not be decided 
by the Board, but will be decided by the RO upon the issuance 
of the Board's decision.  The RO will have the opportunity 
prior to issuing its rating decision to ensure that complying 
notice has been provided to the appellant.  

Legal Criteria

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to certain parties.  38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000(a) (2006).

The Board notes that a revision to the law regarding accrued 
benefits claims, enacted by Congress and signed by the 
President as the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits.  This revision relates to cases 
where the veteran's death occurred on or after the date of 
enactment, December 16, 2003. 

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
38 C.F.R. § 3.1000(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's death certificate indicates that he died in May 
2004.  The immediate cause of death was certified as 
inanition, due to or as a consequence of progressive gastric 
carcinoma.

The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  Service medical 
records do not show that the veteran was treated for or 
diagnosed with gastric cancer.  The report of examination in 
April 1991 shows that all systems were found to be normal on 
clinical evaluation.  However, a letter from the Office of 
the Secretary of Defense, dated in July 1997, notified the 
veteran that his unit was near Khamisiyah Iraq in early March 
1991 when the nerve agents sarin and cyclosarin may have been 
released into the air.  Based on this letter, the Board finds 
that the veteran was likely exposed to the identified nerve 
agents to some degree.  Any doubt on this point is resolved 
in the appellant's favor.  

The post-service medical evidence shows that the veteran was 
diagnosed with adenocarcinoma of the stomach in December 
2003.  He died of this disorder in April 2004.  The 
resolution of this matter thus turns on whether the medical 
evidence relates the veteran's adenocarcinoma to his military 
service.

The veteran underwent a VA examination just prior to his 
death in May 2004.  It was the opinion of the examiner that 
it is at least as likely as not that the veteran's 
adenocarcinoma was due to exposure to sarin and cyclosarin 
while stationed in Iraq.  

The RO returned the examination report as inadequate, and in 
a May 2004 addendum, the same VA examiner repeated his 
positive nexus opinion and further explained that from 
multiple research on related disease and exposure to chemical 
agents, although there is no current scientific evidence to 
support his opinion, it may be an etiological factor 
contributing to the veteran's disease.  

The RO again returned the examination as inadequate, and in 
June 2004, the examiner provided another addendum stating 
that the veteran's disease may be related to exposure to 
sarin.  However, based on the July 1997 letter from the 
Secretary of Defense, which cited "current medical evidence" 
as indicating that long-term health problems from the 
exposure were unlikely, the VA examiner changed his opinion, 
finding that the veteran's adenocarcinoma was not at least as 
likely as not due to exposure to chemical agents in the 
service.

In addition to the examination reports, a hand-written note 
from David Walters, M.D. Staff Surgeon at the VA Medical 
Center in Mountain Home, Tennessee, dated in March 2004, 
states that the veteran's adenocarcinoma of the stomach could 
be related to his exposure to nerve agents.  In a subsequent 
submission dated in April 2005, Dr. Walters provided his 
opinion that it was at least as likely as not that the 
veteran's gastric carcinoma was related to environmental 
hazards in the Gulf War.  

The Board finds Dr. Walters' April 2005 opinion to be the 
most persuasive opinion of record.  In essence, the VA 
examiner's change in opinion after the repeated return of the 
opinion as "[i]nadequate" diminish the probative value the 
Board places on the most recent opinion.  Therefore, the 
Board concludes that service connection is warranted for 
gastric cancer as the cause of the veteran's death.

As noted above, the veteran was seeking service connection 
for gastric cancer, and a decision had not yet been issued, 
and was pending at the time of his death.  See 38 C.F.R. § 
3.160.  The Board has determined that the evidence of record 
at the time of the veteran's death established his 
entitlement to service connection for gastric cancer.  In 
this regard, the Board notes that the May 2004 VA medical 
opinions were submitted prior to the veteran's death and both 
supported the claim.  An unfavorable opinion was not received 
until after the veteran's death.  The record also reflects 
that the appellant filed a timely claim for accrued benefits.  
Accordingly, she is also entitled to accrued benefits based 
upon the pending claim for service connection for gastric 
cancer.


ORDER

Entitlement to service connection for gastric cancer for 
accrued benefits purposes is granted.

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


